Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 1 of 66




                Exhibit C
                        Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 2 of 66

                     @qualcomm_tech                     February 2020




Future of 5G
Building a unified, more capable 5G air interface
for the next decade and beyond
                         Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 3 of 66


                Mobile has made a leap every ~10 years
 Mobile voice        Efficient voice to            Focus shifts           Mobile broadband and     A unified future-proof
communication         reach billions              to mobile data           emerging expansion             platform




 1980s                  1990s                       2000s                      2010s                    2020s
Analog voice           Digital voice             Wireless Internet          Mobile broadband          Wireless Edge
  AMPS, NMT,            D-AMPS, GSM,              CDMA2000/EV-DO              LTE, LTE Advanced,        5G New Radio
    TACS                IS-95 (CDMA)               WCDMA/HSPA+,                   Gigabit LTE               (NR)




                                                                                                                            2
                                        Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 4 of 66



Delivering
on the 5G vision
Where virtually everyone and everything is intelligently connected




                                                                                                          3
                                                     Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 5 of 66



    5G NR is a unified, more capable air interface
                                 Enhanced mobile
                                 broadband
                                                                                           High-bands
                                                                                           Above 24 GHz (mmWave)



                                                                                           Mid-bands
                        5G                                                                 1 GHz to 6 GHz
                           NR

Mission-critical                           Massive Internet                                Low-bands
      services                             of Things                                       Below 1 GHz


                                                                           Licensed/shared/unlicensed


          Diverse services                                               Diverse spectrum                                              Diverse deployments


 10x                                 10x                            3x                             100x                           100x           10x
 Decrease in                         Experienced                    Spectrum                       Traffic                        Network        Connection
 end-to-end latency                  throughput                     efficiency                     capacity                       efficiency     density
Based on ITU vision for IMT-2020 compared to IMT-advanced; URLLC: Ultra Reliable Low Latency Communications; IAB: Integrated Access & Backhaul                4
Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 6 of 66



                                5G will address the insatiable
                                demand for mobile broadband
                                Over 60x growth in mobile data traffic
                                from 2013 to 2024



                                 ~131B                         Gigabytes
                                 Monthly global mobile data traffic in 2024


                                                          In 2024, ~75% of mobile data traffic from
                                                          multi-media creation & consumption


                                                          In 2024, 25% of mobile data traffic will be
                                                          carried by 5G networks — 1.3x more than
                                                          4G/3G/2G traffic today


                                  Source: Ericsson Mobility Report June 2019                            5
                              Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 7 of 66




Mobilizing media          Rich user-generated                  Congested                               High-speed
and entertainment         content                              environments                            mobility




Connected cloud           Immersive                            Connected                              Augmented
computing                 experiences                          vehicle                                reality




                    5G is essential for next                                            •
                                                                                        •
                                                                                            Fiber-like data speeds
                                                                                            Low latency for real-time interactivity

                    generation mobile experiences                                       •
                                                                                        •
                                                                                            More consistent performance
                                                                                            Massive capacity for unlimited data
                                                                                                                                  6
Enabler to the factory                                       Safer, autonomous
                                                                  Case 6:20-cv-00958-ADA                            Reliable
                                                                                                           Document 1-5        accessPage 8 of 66
                                                                                                                        Filed 10/14/20                     Precision
of the future                                                transportation                                               to remote healthcare             agriculture




Efficient use of                                             Private networks for logistics,                              Sustainable smart cities         Digitized logistics
energy and utilities                                         enterprises, industrial,…                                    and infrastructure               and retail




                                                                                                                                            Powering the digital economy
                                     5G will expand the mobile
                                     ecosystem to new industries                                                                           $13.2 Trillion
                                                                                                                                            In goods and services by 2035
                                                                                                                                                                            *



                                                                                                                                                                                 7
* The 5G Economy, an independent study from IHS Markit, Penn Schoen Berland and Berkeley Research Group, commissioned by Qualcomm
                                                                   Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 9 of 66



Driving the 5G expansion
                                                                                                                                                                                 Continue expansion to new verticals,
                                                                                                Delivering on                                                                    deployments, use cases, spectrum
                                      Future-proof                                              the 5G vision
                                      platform                                                                                                                                    Rel-18+ evolution
                                                                                                                                      Rel-171
                                                                                   Rel-161
                              Rel-15


                                                                                   Rel-15 commercialization                                              Rel-16 commercialization                     Rel-17 commercialization

                                                                   NR
LTE essential part
of the 5G platform

                                                       2019 eMBB                                2020 eMBB expansion                                            Longer term expansion
                                                       • Global smartphone                      • Beyond smartphone (PC, FWA, …)                               • Industrial IoT, enterprise, automotive network
                                                         launches                               • New markets/regions                                          • Private networks
                                                       • Fixed wireless access                  • Nationwide coverage & SA migration                           • Unlicensed spectrum




                                2018                                  2019                                 2020                                   2021                                  2022               2023+

1. 3GPP start date indicates approval of study package (study item->work item->specifications), previous release continues beyond start of next release with functional freezes and ASN.1
                           Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 10 of 66


                                                                                          Germany
                                                                     Finland
                 United Kingdom                                                               China
                        Ireland                                           Russia (soon)
                                                                                                      Japan (soon)
                    Switzerland
                                                                   Romania
                         Spain
 North America         Monaco
                                                                                                                     South Korea
                           Italy                                                          Bahrain

                                                      Kuwait                          Qatar                          Philippines
      Sub-6
                                                                             United Arab Emirates
                                   South Africa
                                                                Saudi Arabia
      Sub-6 + mmWave                                                                      Australia




Comparison of Year 1                                        4 Operators launched               40+ Operators launching

announcements                                               3 OEMs launched                    40+ OEMs launching

                                                                                                                               9
                                                                   Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 11 of 66

  5G smartphones




 Lenovo             LG              Motorola            Nubia            OnePlus             OPPO          Samsung        Samsung
Z6 Pro 5G        V50 ThinQ          moto z4/z3          Mini 5G          7 Pro 5G           Reno 5G         Galaxy       Galaxy Fold
                    5G           + 5G moto mod                                                              S10 5G




                                                                                                                                       230+
 Samsung          Samsung              Vivo              Vivo             Xiaomi               Xiaomi        Xiaomi         ZTE
                                                                                                                                       5G devices launched
                                                                                                                                       or in development
  Galaxy           A90 5G             iQOO             NEX 3 5G          Mi MIX 5G          Mi MIX Alpha   Mi 9 Pro 5G   Axon 10 Pro
Note10+ 5G                          5G Edition                                                                               5G




  Hotspots                                       Askey                  HTC                      Netgear             WNC
  and CPEs                                       Inseego                Netcomm                  Nokia               ZTE


  5G                                             Compal                 Longsung                 Sierra              SIMcom
  modules                                        Fibocom                Quectel                  Wireless            Telit
  Qualcomm Snapdragon is a product of Qualcomm Technologies, Inc. and/or its subsidiaries                                                                    10
                                              Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 12 of 66



Our LTE advancements are essential to 5G
Providing ubiquitous coverage and essential services that complement 5G NR
                                Drone
                             communications




                                                                                                                            Public safety /
           Existing LTE                                            New 5G NR mmWave                                         Emergency
           deployments                                                 nx10 Gigabit 5G                                      services


                                                                   New 5G NR Sub-6 GHz,                                 Private LTE
                                                                     and LTE coverage                                   networks         Digital broadcast
  Gigabit LTE                                                           nx1 Gigabit 5G
                          VoLTE                      LTE IoT
                                                                      Ubiquitous LTE           Automotive
                                                                                                (C-V2X)
                                                                       Gigabit LTE, VoLTE




    Gigabit LTE is here now                                    LTE IoT, private LTE network,                 LTE Advanced Pro leadership
and delivers a virtually seamless                                C-V2X are enabling new                         is essential to success
     5G mobile experience                                        mobile use cases today                              in the 5G Era
                                                                                                                                                       11
                  Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 13 of 66




5G NR
design and
technologies
3GPP Release-15




                                                                                     12
                                       Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 14 of 66



Our technology inventions drove 5G Rel-15 specifications
Flexible slot-based        Scalable OFDM-based                   Advanced                            Massive                         Mobile
    framework                   air interface                  channel coding                         MIMO                          mmWave




 Scalable OFDM                Self-contained               Multi-Edge LDPC and               Reciprocity-based                   Beamforming
  numerology                   slot structure               CRC-Aided Polar                     MU-MIMO                        and beam-tracking
   Low latency, URLLC,        Address diverse services,        Support large data blocks,    Large # of antennas to increase      For extreme capacity
   forward compatibility       spectrum, deployments            reliable control channel           coverage/capacity                and throughput




Early R&D investments                          Cutting-edge prototypes                      Fundamental contributions to 3GPP
                                                                                                                                                         13
                                                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 15 of 66



Scalable OFDM-based 5G NR air interface
                                                                             Scalable                               Frequency                              Lower power         Asynchronous
                                                                             numerology                             localization                           consumption         multiple access

Frequency




                                                                             2n scaling of sub-                     Windowing1 can                         Single-carrier2     Can co-exist
                                                                             carrier spacing                        effectively minimize                   OFDM utilized for   with optimized
                        Time                                                 to efficiently support                 in-band and out-of-                    efficient uplink    waveforms and
                                                                             wider bandwidths                       band emissions                         transmissions       multiple access
                                                                                                                                                                               for IoT UL3
Qualcomm Research is a division of Qualcomm Technologies, Inc.
1. Such as Weighted Overlap Add (WOLA) utilized in LTE systems today. 2. DFT-Spread (DFT-S) OFDM. 3. Such as non-orthogonal Resource Spread Multiple Access (RSMA)




3GPP Rel-15 specifications aligned with Qualcomm
Research whitepaper published Nov 2015 [link]
                                                                                                                                                                                                 14
                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 16 of 66



Scalable 5G NR OFDM numerology—examples
                                     Sub-Carrier spacing, e.g. 15 kHz                                    2n scaling of Sub-Carrier
Outdoor macro coverage                                                                                   Spacing (SCS)
e.g., FDD 700 MHz
                                                Carrier bandwidth, e.g. 1, 5,10 and 20 MHz


                                                Sub-Carrier spacing, e.g. 30 kHz
Outdoor macro and small cell
e.g., TDD 3-5 GHz
                                                                    Carrier bandwidth, e.g. 100 MHz


                                                   Sub-Carrier spacing, e.g. 60 kHz
Indoor wideband
e.g., unlicensed 6 GHz
                                                                                                 Carrier bandwidth, e.g. 160MHz

                                                                                      Sub-Carrier spacing, e.g. 120 kHz
mmWave
e.g., TDD 28 GHz
                                                                                                       Carrier bandwidth, e.g. 400MHz




Efficiently address 5G diverse spectrum, deployments and services
Scaling reduces FFT processing complexity for wider bandwidths with reusable hardware
                                                                                                                                        15
                                            Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 17 of 66
                    <1GHz                 3GHz          4GHz         5GHz                  24-28GHz          37-40GHz                   64-71GHz         >95GHz
                                                                                                  24.25-24.45GHz         37-37.6GHz
                                 2.5/2.6GHz   3.45-  3.55-   3.7-                                 24.75-25.25GHz         37.6-40GHz
      600MHz (2x35MHz)            (B41/n41) 3.55GHz 3.7GHz 4.2GHz                  5.9–7.1GHz      27.5-28.35GHz        47.2-48.2GHz     64-71GHz         >95GHz

                                                                                                    26.5-27.5GHz         37-37.6GHz
      600MHz (2x35MHz)                          3.55-3.7 GHz                                       27.5-28.35GHz         37.6-40GHz      64-71GHz

      700MHz (2x30 MHz)                            3.4–3.8GHz                      5.9–6.4GHz      24.5-27.5GHz

      700MHz (2x30 MHz)                            3.4–3.8GHz                                         26GHz


      700MHz (2x30 MHz)                            3.4–3.8GHz                                         26GHz

      700MHz (2x30 MHz)                            3.46–3.8GHz                                        26GHz

      700MHz (2x30 MHz)                            3.6–3.8GHz                                      26.5-27.5GHz

           700MHz        2.5/2.6GHz (B41/n41)   3.3–3.6GHz              4.8–5GHz                   24.75-27.5GHz         37-42.5GHz

                                               3.4–   3.42–  3.7-                                25.7-   26.5-    28.9-
           700/800MHz         2.3-2.39GHz                                          5.9–7.1GHz                           37.5-38.7GHz
                                            3.42GHz 3.7GHz 4.0GHz                               26.5GHz 28.9GHz 29.5GHz

                                                       3.6–4.1GHz 4.5–4.9GHz                    26.6-27GHz 27-29.5GHz     39-43.5GHz

                                                                                                   24.25-27.5GHz
           700MHz                               3.3–3.6GHz                                         27.5-29.5GHz          37-43.5GHz

                                                 3.4–3.7GHz                                        24.25-27.5GHz           39GHz



                                                                                                                                       New 5G band
Global snapshot of allocated/targeted 5G spectrum                                                                                            Licensed
                                                                                                                                             Unlicensed / shared
5G is being designed for diverse spectrum types/bands
                                                                                                                                             Existing band
                                                                                                                                                                   16
                                                    Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 18 of 66



Expanding 5G with the flexible slot-based framework
Efficiently multiplex envisioned and future 5G services on the same frequency
   Scalable slot duration                        Broadcast/            Cellular V2X — network   Integrated access &   Unknown service     Forward compatibility                        Massive IoT
   Efficient multiplexing of diverse           enTV (Rel-16+)              side (Rel-16+)        backhaul (Rel-16+)    not yet defined    Transmissions well-confined in freq/time      (Rel-16+)
   latency and QoS requirements                                                                                                           to simplify adding new future features




                                                                       C-V2X
                                                              Blank subcarriers


                                                   Broadcast                    Broadcast
                                                                                    LTE                5G NR
                                                                                                                                      ?                                               NB-IoT
                      5G NR                                                                            eMBB
                                                                                LTE
                      eMBB
                                                                                                                                                                               eMTC
                                                               5G NR eMBB in
                                       Sidelink
                                                                LTE spectrum                                                                                        NR-Light




  Enhanced mobile           Sidelink (Rel-17+),      Dynamic spectrum                                             Wide-area mission-                               NR-Light
broadband (Rel-15+)         e.g., for offloading     sharing (Rel-15+)                                            critical (Rel-15/16+)                            (Rel-17+)



          Self-contained slot structure                                                                                                                Nominal traffic puncturing
                                                                 DL Ctrl




                                                                                                     UL Ctrl
        Ability to independently decode slots and avoid                    eMBB transmission                                              URLLC        To enable URLCC transmissions
                   static timing relationships across slots                                                                                            to occur at any time using mini-slots
                                                                                                                                                                                               17
                                                                  Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 19 of 66



Scalable 5G NR slot duration for diverse latency/QoS
                                                                                                         1ms subframe aligned with LTE
                         CP-OFDM
                          Symbol                                                                                          Subframe


 15 kHz SCS                    0              1              2               3              4              5               6              7             8      9        10   11      12   13

                                                                        500 µs
 30 kHz SCS                                                              Slot                                                                               Mini-Slot

                                               250 µs
 60 kHz SCS                                    Slot

                                125 µs
120 kHz SCS                        Slot



  14 OFDM symbols per slot with                                                         Supports slot                                                         Efficient multiplexing of
  mini-slot (2, 4, or 7 symbols)                                                        aggregation for data-                                                 long and short
  for shorter transmissions1                                                            heavy transmissions                                                   transmissions2
                                                                                                                                                                                               18
1. As low as two symbols per mini-slot; 2. Symbols across numerologies align at symbol boundaries and transmissions span an integer # of OFDM symbols
                                                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 20 of 66



Flexible 5G NR slot structures — Examples
                                                                                                         Slot-based scheduling/control interval

                                                                             DL                                                                                        UL
  TDD Self-Contained                                              DL                                          DL Data                                       Guard
                                                                             Ctrl                                                                                      Ctrl
  Opportunity for UL/DL scheduling,
                                                                             DL                                                                                        UL
  data and ACK/SRS in the same slot                               UL                      Guard                               UL Data
                                                                             Ctrl                                                                                      Ctrl


                                                                             DL
  Data-centric                                                    DL                                                      DL Data
                                                                             Ctrl
  More relaxed TDD timing
                                                                                                                                                                       UL
  configurations + FDD operation                                  UL                                              UL Data                                              Ctrl



  Mini-slot                                                       DL                                                            DL          e.g., 2-symbol mini-slot
  Optimized for shorter data
  transmissions, e.g. URLLC                                       UL                                UL              e.g., 4-symbol mini-slot



  Blank slot
  Designed in a way not to limit
  future feature introductions

DL reference signals (DL DMRS) & UL Reference + Sounding (UL DSMR, SRS) not showed for simplicity                                                                             19
                                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 21 of 66



Benefits of the 5G NR TDD self-contained slot
Much faster, more flexible TDD switching and turn-around than 4G LTE

  Flexibility for additional headers                                   More adaptive UL/DL
  E.g., channel reservation header for                                 Faster TDD switching allows for more
  unlicensed/shared spectrum                                           flexible capacity allocation




                          DL                                                                                                                   UL
                          Ctrl   Guard                                                UL Data                                                  Ctrl
                                                                                                                                                          TDD UL

                          DL




                                                                                                                                              SRS
                                                                                                                                                    ACK
                          Ctrl                                      DL Data                                                 Guard                         TDD DL




                                 Low latency                                                       Efficient massive MIMO
                                 Faster TDD turn-around, with opportunity for                       Optimized TDD channel reciprocity with
                                 UL/DL scheduling, data and ACK in the same slot                            opportunity for SRS1 every slot


1. Sounding Reference Signal                                                                                                                                       20
                                                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 22 of 66



5G NR TDD self-contained slot structure in action                                                                                                                           DL Ctrl
                                                                                                                                                                            DL Data
                                                                                                                                                                            UL Ctrl
Three examples showcasing faster TDD switching for low latency                                                                                                              UL Data



                        Slot 0: 500 µs                                         Slot 1: 500 µs                            Slot 2: 500 µs                    Slot 3: 500 µs


1


2

           Slot 0: 125 µs              Slot 1: 125 µs              Slot 2: 125 µs              Slot 3: 125 µs   Slot 4: 125 µs    Slot 5: 125 µs   Slot 6: 125 µs   Slot 7: 125 µs


3

DL reference signals (DL DMRS) & UL Reference + Sounding (UL DSMR, SRS) not showed for simplicity




 1. Indoor (sub-6 or mmWave)                                                  2. Outdoor (sub-6 or mmWave)                                3. Outdoor mmWave



                                                                                                                                                                                     21
                          Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 23 of 66



5G NR flexible FDD slot structure
Delivering low latency, extended coverage, and forward compatibility
FDD baseline for continuous transmission and extended coverage
                   DL
FDD full DL Slot                                                  DL Data
                   Ctrl
                                                           UL Ctrl                           UL
FDD full UL Slot
                                                          UL Data                            Ctrl


FDD partial slot for faster DL/UL turn-around and efficient half-duplex FDD implementation

FDD partial        DL
DL Slot                                                    DL Data
                   Ctrl

FDD partial                                                          UL Ctrl                 UL
UL Slot                                                            UL Data                   Ctrl

                                                                                                    22
                                                            Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 24 of 66


Advanced ME-LDPC1 channel coding is more
efficient than LTE Turbo code at higher data rates
                             Normalized throughput (for given clock rate)
  6
                                                                                                                 High efficiency
                                                                                                                 Significant gains over LTE Turbo—particularly
  5                                                                                                              for large block sizes suitable for MBB

  4
                                               LDPC                                                              Low complexity
  3
                                                                                                                 Easily parallelizable decoder scales to
                                                                                   Polar
  2                                                                                                              achieve high throughput at low complexity

  1
                                                                                                 Turbo           Low latency
  0                                                                                                              Efficient encoding/decoding enables shorter
       0.2             0.3               0.4          0.5         0.6        0.7           0.8           0.9
                                                                                                                 transmission time at high throughput
                                                      Code rate (R)

1. Multi-Edge Low-Density Parity-Check




Selected as 5G NR eMBB data channel as part of 3GPP Release-15
                                                                                                                                                                 23
                                              Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 25 of 66


 Performance gains of CRC-Aided Polar channel coding
 led to its adoption across many 5G NR control use cases
 5G NR CRC-Aided (CA-Polar) design                                             Link-level gains of 5G NR CA-Polar design
 Efficient construction based on single Cyclic Redundancy                      Versus PC-Polar1 (lower is better)
 Check (CRC) for joint detection and decoding




                                                                                Required SNR (dB) for BLER = 0.01
     Control                                                                                                        5
     payload                U-domain bit   Polar encoder                                                                                                                Rate = 0.67
                            mapping        (Arikan kernel)                                                          4

                                                                                                                    3                  PC-Polar

Single CRC                                                   Rate matching                                          2                                                   Rate = 0.50
Concatenation                                                & channel bit
as Outer Code                                                interleaving                                                             CA-Polar
                                                                                                                    1


                                                                                                                    0                                                   Rate = 0.33

                                                                                                                        32   48      64          80               120
                                                              To modulation
                                                                 mapper                                                           Effective payload size (bits)



 1. Parity-Check Polar channel coding                                                                                                                                         24
                                                                Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 26 of 66



5G NR optimized design for massive MIMO
Key enabler for using higher spectrum bands, e.g. 4 GHz, with existing LTE sites
     Exploit 3D beamforming with
     up to 256 antenna elements                                                                           Accurate and timely channel
                                                                                                          knowledge essential to
                                                                                                                                                                Mitigate UL coverage
                                                                                                          realizing full benefits
                                                                                                                                                                with 5G NR massive
                                                                                                                                                                MIMO + HPUE3


                                                                                        UL SRS

          5G NR co-located with                                                     CSI-RS
          existing LTE macro sites




Enabled through an advanced 5G NR end-to-end Massive MIMO design (network and device)
Optimized design for TDD                                   Enhanced CSI-RS2                                           Advanced, high-spatial           New features, such as
reciprocity procedures                                     design and reporting                                       resolution codebook supporting   distributed MIMO
utilizing UL SRS1                                          mechanism                                                  up to 256 antennas

C1. Sounding Reference Signal. 2. Channel State Information Reference Signal; 3. High-Power User Equipment (HPUE) Tx power gains                                                   25
                                                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 27 of 66



5G NR optimized design for TDD reciprocity procedures
5G NR slot structure and enhanced Ref Signals enable fast/accurate feedback

                                                                       Step 1:
                                                                       UL SRS1 →                                                              Step 3:
                                                                       Precoding decision →                                                   Precoding + CQI →
                                                                       DL Precoded CSI-RS2                                                    Final scheduling decision




                                                                        SRS + PUCCH




                                                                                                                                              SRS + PUCCH




                                                                                                                                                                                     SRS + PUCCH
                                                                                      Asynchronous
DL CTRL




                                                                                         CSI-RS
                                                                                                                DL                                                    DL



                        0.5ms TDD slot
                                                                                                                                                            MIMO rate prediction latency
                                                                                                                       Step 2:                              reduced from >10 ms in LTE
                                                                                                                       CSI-RS →
                                                                                                                       UE CQI3 feedback                     to 1 ms in 5G NR

*Sub-6 GHz, macro cell numerology, 30 kHz tone spacing; Channel sounding opportunity increases from <= 200 Hz with LTE to 2 kHz with 5G NR.
1. Sounding Reference Signal. 2. Channel State Information Reference Signal. 3. Channel Quality Indicator                                                                                 26
Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 28 of 66


                                                         5G NR massive
                                                         MIMO increases
                                                         coverage &
                                                         capacity
                                                         Faster, more uniform data
                                                         rates throughout cell

                                                                            195 Mbps


                                                          3.8x                 5G NR
                                                                               Massive
                                                                                MIMO

                                                                                                                            79 Mbps

                                                          52 Mbps
                                                                                                        2.9x                 5G NR
                                                                                                                             Massive
                                                                                                         27 Mbps
                                                          4x4 MIMO                                                            MIMO
                                                                                                        4x4 MIMO

                                                         Median Burst Rate                         Cell-edge Burst Rate
                                                         Assumptions: carrier frequency 4GHz; 200m ISD, 200MHz total bandwidth;
                                                         base station: 256 antenna elements (x-pol), 48dBm Tx power; UE: 4 Tx/Rx
                                                         antenna elements, 23dBm max. Tx power; full buffer traffic model, 80% indoor
                                                         and 20% outdoor UEs.                                                       27
                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 29 of 66

  Frankfurt Simulation
  5G NR Sub-6 GHz Non-standalone (NSA)                               Industry-first simulation of
                                                                     real world performance
                                                                     reveals immense 5G user
                                                                     experience gains over 4G
                                                                                              493 Mbps




                                                                         8.8x
                                                                                                                9.2x                  184 Mbps

                                                                                  102 Mbps
                                                                      56 Mbps
                                                                                                            20 Mbps     39 Mbps

                                                                      4G device   4G device
                                                                                         Cat 205G
                                                                                                LTE
                                                                                                  device   4G device   4G device     5G device
                                                                      in 4G       after 5G is in 5G        in 4G       after 5G is   in 5G
                                                                      network     deployed     network     network     deployed      network

                                                                     Median burst rate                     Cell-edge burst rate

Learn more:
                                                                                                                                                 28
                             Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 30 of 66

Tokyo Simulation
5G NR Sub-6 GHz Standalone (SA)                                    Industry-first simulation of
                                                                   5G NR Standalone network
                                                                  DL median burst rate DL cell-edge burst rate
                                                                          3.7x              332 Mbps

                                                                                                                3.8x               171 Mbps
                                                                    88 Mbps     102 Mbps
                                                                                                         45 Mbps      51 Mbps

                                                                    4G device   4G device
                                                                                       Cat 205G
                                                                                              LTE
                                                                                                device   4G device   4G device     5G device
                                                                    in 4G       after 5G is in 5G        in 4G       after 5G is   in 5G
                                                                    network     deployed     network     network     deployed      network




                                                                  UL median burst rate UL cell-edge burst rate
                                                                                            122 Mbps

                                                                       13.6x
                                                                                                                 42.5x
                                                                                                                                    17 Mbps
                                                                     6 Mbps      9 Mbps
                                                                                                         0.4 Mbps     1 Mbps
                                                                    4G device   4G device
                                                                                       Cat 205G
                                                                                              LTE
                                                                                                device   4G device   4G device     5G device
                                                                    in 4G       after 5G is in 5G        in 4G       after 5G is   in 5G
                                                                    network     deployed     network     network     deployed      network




                                                                                                                                               29
                                                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 31 of 66

                                                                                                                                   3.5 GHz

                                                               99%                                                            99%                                                            98%

Downlink
Coverage %                                                                       70%                                                             67%
Co-siting with LTE
                                                                                                                                                                                                      45%




                                                            Outdoor           Indoor                                       Outdoor             Indoor                                      Outdoor   Indoor

                                                              Korea City 1                                                    Japan City 1                                                  Europe City 1
                                     Site density
                                     (per km2)                    41                                                               28                                                           20
Assuming minimum spectral efficiency of 0.3 bps/Hz over 100 MHz = ~30 Mbps at cell edge; With LTE, outdoor/indoor coverage for Korea city :100%/96%, Japan city 100%/87%, Europe city 100%/80%




Significant 5G NR 3.5 GHz outdoor & indoor coverage via co-siting
Simulations based on over-the-air testing and channel measurements
                                                                                                                                                                                                              30
                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 32 of 66



New frontier of mobile broadband — mobilizing mmWave


                          Vast amount of bandwidth that is ~25x more than what’s being used for 3G/4G today



  Sub-6 GHz                                         Millimeter wave (mmWave)
  (e.g., 3.5 GHz)                                   (e.g., 24.25-27.5 GHz, 27.5-29.5 GHz)



          6 GHz       24 GHz                                                                                 100 GHz




Multi-Gbps data rates                      Much more capacity                         Lower latency
With large bandwidths (100s of MHz)        With dense spatial reuse                   Bringing new opportunities
                                                                                                                       31
                                                Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 33 of 66




Rich media and entertainment for
outdoor — augmenting lower bands
                                              More indoor capacity as outdoor
                                              mmWave offloads outdoor lower bands            5G NR mmWave
                                                                                             will support new
                                                                                             and enhanced
                                                                                             mobile experiences
Massive bandwidth for         Virtually lag-less experiences   Dense indoor & outdoor
                                                                                             • Fiber-like data speeds
cloud computing               — e.g., multiplayer gaming       connectivity for venues       • Low latency for real-time interactivity
                                                                                             • Massive capacity for unlimited data plans
                                                                                             • Lower cost per bit




New indoor opportunities —    Fiber-like broadband to the      Beyond smartphones
                                                                                                                                           32
e.g., connected enterprises   home — fixed mmWave              — e.g., smart manufacturing
                                                     Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 34 of 66



We are overcoming the mobile mmWave challenge
Proving the skeptics wrong about mmWave can never be used for mobile


                      Limited coverage and too costly                                            Significant coverage with co-siting
                      Significant path loss means coverage limited to just a                     Analog beamforming w/ narrow beam width to overcome path
                      few hundred feet, thus requiring too many small cells                      loss. Comprehensive system simulations reusing existing sites.



                      Works only line-of-sight (LOS)1                                            Operating in LOS and NLOS1
                      Blockage from hand, body, walls, foliage, rain etc.                        Pioneered advanced beamforming, beam tracking leveraging
                      severely limits signal propagation                                         path diversity and reflections.



                      Only viable for fixed use                                                  Supporting robust mobility
                      As proven commercial mmWave deployments are for                            Robustness and handoff with adaptive beam steering and
                      wireless backhauls and satellites                                          switching to overcome blockage from hand, head, body, foliage.



                      Requiring large formfactor                                                 Commercializing smartphone
                      mmWave is intrinsically more power hungry due to wider                     Announced modem, RF, and antenna products to meet
                      bandwidth with thermal challenges in small formfactor                      formfactor and thermal constraints, plus device innovations.

1 LOS: Line of sight, NLOS: Non-line-of-sight                                                                                                                     33
                                                                       Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 35 of 66



      Many milestones to mobilize 5G NR mmWave


1990+                            Oct. 2016                   Mar. 2017                  Sep. 2017                         Dec. 2017                        Jul. 2018                Oct. 2018                 Feb. 2019              1H19+
                           Introduced world’s first          Led way forward on                                                                                                                               Announced our second   Commercial 5G NR
Many years of foundational announced 5G modem, the           accelerated 5G NR eMBB      Showcased 5G NR mmWave           Achieved world’s first 5G NR Launched the world’s         Introduced even smaller   generation multimode   mmWave network and
technology research on     Qualcomm® Snapdragon™             workplan, to enable         coverage simulations announced   mmWave standards-compliant first 5G NR RF module          5G NR RF module that      5G modem, Qualcomm®    devices including data
mmWave, MIMO, advanced RF X50, mmWave & sub-6 GHz            mmWave launches in 2019     prototype mmWave UE              connection with partner      for mobile devices           is 25% smaller in size    Snapdragon™ X55        cards and smartphones

                                                                                                                                                                                               5G NR field trials with
                                                                                                                                                                                               MNOs & infra vendors




MWC 2016                               MWC 2017                          Sep. 2017                  Oct. 2017                       MWC 2018                     May 2018                   Sep. 2018               MWC 2019
Demonstrated Non-line of sight        Demonstrated NLOS van mobility     Launched world’s first     Demonstrated world’s first 5G   Completed interoperability   Introduced FSM100xx,       Announced first 3GPP-     Announced our indoor and outdoor
(NLOS) mmWave mobility with           with beam steering & switching     mmWave smartphone,         mmWave connection based on      testing with multiple        industry’s first 5G NR     compliant 5G NR           mmWave e2e OTA test networks and
beam steering, first at 5G analyst    across access points               Asus ZenFone, supporting   Snapdragon X50; announced       infrastructure vendors,      solution for small cells   mmWave OTA call with a showcased indoor mmWave simulations
day in October 2015                                                      802.11ad 60 GHz            smartphone reference design     showcased 5G network         and remote radio heads     mobile form factor device
                                                                                                                                    capacity simulations



                                                                                                                                                                       FSM100xx




        Qualcomm Snapdragon is a product of Qualcomm Technologies, Inc. and/or its subsidiaries.                                                                                                                                                 34
                                    Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 36 of 66



Mobilizing mmWave with 5G NR technologies
Deploying a dense mmWave network with spatial reuse — ~150 – 200m ISD

                                                                                    Device antenna diversity
                                                                                    and dual connectivity
                         Directional antennas with
                         adaptable 3D beamforming
                         and beam tracking                                                                Multipath signal
                                                                                                         propagation with
                                                                                                               reflections




       Tight integration with
       sub-6 macro network                       Fast beam steering and switching
       (LTE or 5G NR)                            within and across access points




   Delivering robust                                   Supporting                                              Complementing
   NLOS connectivity                                   seamless mobility                                       macro area coverage
                                                                                                                                     35
                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 37 of 66

Empowering the 5G ecosystem                                            Collaborating with global operators
Advanced 5G                                                            to demonstrate significant 5G NR
                                                                       mmWave capacity & coverage
Simulations




                                                                        Example: San Francisco
for network planning based on our extensive
over-the-air testing and channel measurements




                                                                       62%                       5x                       320 Mbps 1.4 Gbps
                                                                       Outdoor                   Increase                 Cell edge                       Median
                                                                       coverage                  in capacity1             burst rate2                     burst rate




                                                                      • Significant outdoor coverage, user experience and capacity gains utilizing
                                                                        existing LTE infrastructure (including LAA small cells for Gigabit LTE)
                                                                      • Outdoor coverage only; frees up sub-6 GHz resources for out-to-indoor
                                                                        capacity
                                                                      • Dual connectivity with LTE or aggregation with sub-6 GHz 5G NR ensures
                                                                        complete coverage


                                                                      1 Compared to Gigabit LTE only with additional 800 MHz spectrum in 28 GHz; 2 Cell edge defined as
                                                                      0.4 bps/Hz = 320 Mbps for 8x100 MHz channel bandwidth                                               36
                                                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 38 of 66


Showcasing enhanced                                                                                 Advanced Network Simulations
mobile mmWave user                                                                                  Deploying 28 GHz 5G NR mobile mmWave at
                                                                                                    Mobile World Congress venue
experiences




                                                                                                     Ubiquitous           Virtually   Multi-Gbps    More
                                                                                                     coverage via         unlimited   speed & low   uniform user
                                                                                                     co-siting            capacity    latency       experience



                                                                                                     For a wide
                                                                                                     range of mobile
                                                                                                     devices:
Simulation assumes 5G NR mmWave co-siting at actual LTE DAS locations in Fira Gran Via Hall 3,
uses 800 MHz spectrum in 28 GHz, and is based on Qualcomm engineering simulation tools                                                                       37
                                                                  Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 39 of 66

                                                                                                             26 / 28 GHz                                                                                             39 GHz

Downlink                                          75%                                    76%
                                                                                                             72%
                                                                                                                                                                                                              69%
Uplink                                                   64%          62%                       62%
                                                                                                                                65%
                                                                                                                   57%
Coverage %                                                                    46%
                                                                                                                                       52%          53%                                                                          52%

                                                                                                                                                          40%          41%                                           41%
Co-siting with LTE
                                                                                                                                                                          33%
                                                                                                                                                                                                                                        30%




Median Downlink
                                                 2.2 Gbps            1.5 Gbps            2.7 Gbps           2.4 Gbps           2.7 Gbps            2.0 Gbps              2.2 Gbps                            1.5 Gbps           1.2 Gbps
Burst Rate (Gbps)
                                                    US City 1           US City 2          Korean City 1 Hong Kong                Japan City 1       Russia City 1 Europe City 1                                US City 1          US City 2

Site density                Total                   48                  36                 41                 39                  28                 26                 28                                      48                 36
(per km2)                                           0                   8                  33                 39                  28                 26                 7                                       0                  8
                            Macro
                            Small                   48                  28                 8                  0                   0                  0                  21                                      48                 28
Simulations assumptions: Based on MAPL (maximum allowable path loss) analysis with ray tracer propagation model and city/area specific models; minimum 0.4 bps/Hz and 0.2 bps/Hz for downlink data and control, out-to-out coverage only;
Using 800 MHz DL bandwidth and 100 MHz uplink bandwidth with 7:1 DL:UL TDD




Significant 5G NR mmWave outdoor coverage via co-siting
Simulations based on over-the-air testing and channel measurements
                                                                                                                                                                                                                                            38
                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 40 of 66



Spectrum aggregation essential to 5G NR deployments
                                                    Dual Connectivity across LTE and NR
                                                    Fully leveraging LTE investments and coverage, including NSA
                                                    operation for early 5G NR deployments

                                                    CA across spectrum bands
                                                    E.g., tight CA between 5G NR mmWave and sub-6 GHz to
                                                    address mmWave coverage gaps

                                                    CA across FDD and TDD bands
                                                    Sub-1 GHz and mid/high band aggregation; supplemental uplink
                                                    for better coverage, supplemental downlink for capacity
   Carrier Aggregation (CA) and Dual                CA across spectrum types
   Connectivity enable deployments with             E.g., Licensed and unlicensed with 5G NR Licensed Assisted
   tightly and loosely coordinated cells            Access (LAA) — approved Rel-15 Study Item



                                                                                    5G NR Rel-15+   LTE/5G NR NSA

Building on solid LTE CA and                            LTE Rel-10+     Supplemental DL
                                                                                                    Supplemental UL
                                                                                                    Supplemental DL

Dual Connectivity foundation                                            FDD/TDD CA
                                                                        LAA CA
                                                                                                    FDD/TDD CA
                                                                                                    NR LAA CA
                                                                        Dual Connectivity           Dual Connectivity
                                                                                                                        39
                                                                  Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 41 of 66



  Dual connectivity to fully utilize LTE investments
  Gigabit LTE provides the coverage foundation for 5G eMBB

                              Existing deployments                                                                                                       5G augmented deployments

                                                                                                                                           Gigabit LTE, VoLTE

                                                                      Gigabit LTE, VoLTE                                                  5G NR below 10 GHz                                            5G NR mmWave

                                                                                                                                         5G NR above 10 GHz


                             Ubiquitous LTE coverage                                             Virtually seamless mobility                                                 5G NR
                                                                                               Simultaneous dual-connectivity                                         low / mid-band and
                        640+                  9,500+                 2.3B+                       across 5G NR and 4G LTE
                     Commercial             Commercial             LTE/LTE-A                                                                                            LTE coverage
                      networks               devices              subscriptions



  Qualcomm Snapdragon is a product of Qualcomm Technologies, Inc. and/or its subsidiaries. Source: GSA (www.gsacom.com) — Oct 2017 on network launches, Oct 2017 on subscriptions, Nov 2017 on commercial devices




Enabling gigabit experiences                                                        Providing VoLTE leveraging                                                                 Supplementing 5G NR
   virtually everywhere                                                              LTE’s ubiquitous coverage                                                                 mid-band and mmWave
                                                                                                                                                                                                                       40
                                                                   Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 42 of 66



5G NR FDD/TDD CA to support mid-band deployments
Low-band FDD can help increase 5G NR TDD UL data rate/range1



             5G NR mmWave                                    DL           UL         DL          UL
                      e.g., TDD 28 GHz
                                                                                                           Non-Standalone (NSA)
                                                                                                           Low-band LTE or NR UL can help increase UL data rate/range

                                                                                                                  NR DL                 LTE DL
                                                                                                                                                               NR DL              UL
            5G NR mid-band                                            DL                     UL
                                                                                                                  NR UL                 LTE UL
                    e.g., TDD 3-5 GHz                                                                          e.g. <1 GHz           LTE Anchor            NR TDD, e.g. 3.5 GHz


                                                                                                           Standalone (SA)
     Frequency




                           Low-band                                          DL                            NR low-band can carry NR uplink control and data for edge cell users

                   e.g., FDD 700 MHz                                         UL
                                                                                                                   NR DL
                                                                                                                                                               NR DL              UL
                                                                                                                   NR UL
                 Time                                                                                          e.g. <1 GHz                                 NR TDD, e.g. 3.5 GHz

1 Thanks to less path loss and no DL:UL split – depends on massive MIMO, site density, TDD configuration                                                                               41
                                             Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 43 of 66



Dynamic Spectrum Sharing (DSS) in 3GPP Release 15
For supporting 5G NR in lower FDD bands for NSA and SA deployments

      LTE RAN             5G NR RAN
                                      Legacy LTE device 5G NR device                                               Time/frequency division multiplexing




                                                                                                    Frequency
                                                                                                                     LTE



                                                                                                                                5G NR
 ▪ LTE controlled sharing — 5G NR to avoid resources used by LTE (e.g., LTE                   CRS1)
 ▪ No impact to legacy LTE devices — DSS support only required for 5G NR devices
 ▪ System efficiency depends on LTE/5G NR traffic volume and device penetration                                                                           Time
                                                                                                                  100ms          100ms         100ms

1 Cell Specific Reference Signal




Supports 5G NR in LTE bands                            Efficient use of spectrum with                           DSS & carrier aggregation are
today with “soft refarming”                            low sharing overhead                                     key enablers for SA migration
                                                                                                                                                          42
                        Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 44 of 66



Accelerated 5G to 2019 with non-standalone mode


       5G NR         Dual connectivity
               LTE
EPC
                                                    NSA
                                                    LTE
                                                    UE



                         Higher band 5G                                              Lower band LTE
                             Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 45 of 66



Expand coverage with
lower bands                                                               Expand 5G coverage
                                                                          •   Dynamic Spectrum Sharing (DSS)
                                                                          •   5G FDD in low bands



       Higher band
       5G NR       Lower band
                   LTE + 5G NR1                                                                         LTE
EPC




                                                                                          Frequency
                                                         NSA
                                                         LTE                                                                         5G
                                                                                                              5G NR
                                                         UE                                                                          UE
                                                                                                                              Time

                                                                                                      100ms   100ms   100ms

                              Higher band 5G                                                 Lower  band FDD
                                                                                              Lower 5G/4G LTEband
                                           Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 46 of 66


Direct migration to standalone
core network with DSS

                     Higher band
                     5G NR       Lower band
                                 LTE + 5G NR1
                                                                        LTE
                                                                        SA                                                       5G
                                                                        UE                                                       UE




5G core                                     Higher band 5G                                                Lower 5G/4G FDD band

network
Option 2 to introduce 5G
core services like QoS,
security, slicing
                                           Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 47 of 66


Increase 5G performance with carrier aggregation
                                                Aggregated             Extends high band usable
                                                performance            coverage to downlink limit1

                      Higher band
                      5G NR       Lower band
                                  LTE + 5G NR
                                                                        SA                                                                5G
                                                                        UE                                                                UE




5G core                                    High/mid 5G band            TDD UL1        TDD DL             Extended coverage with DSS and FDD low bands

network
Standalone option 2
                                        Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 48 of 66




  Non-Standalone (NSA)                                                                                     Standalone (SA) for
stepping stone to new core                                                                                  new core benefits
                  4G Evolved                                                                                       New 5G Next
                  Packet Core                                                                                       Gen Core




4G Radio                              5G mmWave                            NR                5G sub-6GHz                             5G mmWave
 Network                              and/or sub-6GHz


        Data + control    Data only                                                                   Data and control
      over 4G LTE link    over 5G NR link                                                             over 5G NR link
                          Dual connectivity                                                                                Carrier Aggregation




    Fast-to-launch | VoLTE & CS voice                                                            NFV and SDN | VoNR & fallback to VoLTE


                                                                                                                                           47
                                                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 49 of 66



5G next Gen Core (NGC) also part of 3GPP Rel-15
Increased flexibility through NFV and SDN — essential to 5G NR expansion

                                                                                                                   Configurable end-to-end
                                                                   Mobile broadband                                connectivity per vertical

                                                                                                                   Modular, specialized network

                   5G                                                     Mission-critical control
                                                                                                                   functions per service

                                                                                                                   Flexible subscription models

                                                                  Internet of Things                               Dynamic control and user planes
                                                                                                                   with more functionality at the edge


NFV: Network Functions Virtualization; SDN: Software Defined Networking




Better cost/energy                                              Optimized                      Flexible biz models                  Dynamic creation
efficiency                                                      performance                    and deployments                      of services
                                                                                                                                                         48
                    Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 50 of 66




Making 5G NR
a commercial
reality
Qualcomm, leading
the world to 5G




                                                                                       49
               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 51 of 66




                                                                     Our system-level
>$   60B
 In research and
                   *
                                                                     inventions fuel the
   development                                                       mobile industry




                                                                     *Cumulative expenditures to date since 1985. Taking
                                                                     significant risks to start early with an end-to-end design   50
                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 52 of 66



Foundation to 5G leadership is technology leadership
Early R&D and technology inventions essential to leading ecosystem forward

                             Invention                                                 Proof-of-concept
                 Invent new technologies and                                           Deliver end-to-end prototypes and
                     e2e system architecture                                           impactful demonstrations




                           Vision
           Identify a problem or need;
               establish requirements
                                                          5G                                  Standardization
                                                                                              Drive e2e design with ecosystem
                                                                                              and through standards process




                 Commercialization                                                 Trials
          Engage with global network operators to                                  Collaborate on OTA field trials that track 3GPP
             deploy new features with standards-                                   standardization and drive ecosystem towards rapid
             compliant infrastructure and devices                                  commercialization

                                                                                                                                       51
                                          Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 53 of 66



We have led the evolution and expansion of LTE
Delivering fundamental systems-level inventions that are essential to 5G



           OFDMA,                        Handover                                                  Fast link                        Hybrid
          SC- FDMA                       procedure                                                adaptation                         ARQ




   Carrier aggregation                                        Leading in 5G requires
                                 VoLTE
                                                                                                       LTE in Unlicensed               MulteFire


                                                              4G LTE
 (FDD, TDD, FDD+TDD)
                                                                                                         (LAA/eLAA)



                                                                Leadership
         CoMP                 Advanced MIMO                                                       HetNets with Small Cells and
                         technologies, e.g. UL MIMO                                                Interference Management              Security




           LTE IoT                        Broadcast                                                                              LTE Direct and
                                                                                                  Positioning
        (eMTC, NB-IoT)                 (eMBMS, enTV)                                                                                C-V2X




                                                                                                                                                   52
                                Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 54 of 66



Cutting-edge 5G NR mobile prototype systems
Sub-6 GHz and mmWave




 5G NR Baseband                           5G NR UE                                          5G NR gNodeB
 Flexibly designed to track and drive     RFFE in mobile form-factors                       Enable early system-level testing
 3GPP standardization in Rel-15+          to mimic real-world performance                   and demonstrations




                          • World’s first announced 5G NR prototype — June 2016
                          • World’s first 5G NR data connection — February 2017
                          • World’s first interoperable 5G NR system — November 2017
                                                                                                                                53
                                                                      Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 55 of 66

        World’s first 5G NR milestones led by Qualcomm
                                                                                                                                                                                2H-2018
                                                                        December 2017                                       MWC 2018
                     MWC 2017                                                                                                                                                    Rel-15 5G NR trials based on Snapdragon X50
                                                                                                                                                                                 modem chipset and QTM052 antenna modules
                    Demonstrated NLOS van mobility
                    with beam steering & switching                      World’s first interoperable 5G                      Interoperable 5G NR sub-6 GHz &
                    across access points                                NR mmWave data connection                           mmWave connections with 5 vendors




MWC 2016                                             November 2017                                       February 2018                                          June 2018                                            1H19
Demonstrated Non-line of sight
(NLOS) mmWave mobility with
                                                                                                                                                                                                                   Commercial 5G
                                                     World’s first interoperable 5G NR
beam steering, first at 5G analyst
                                                     sub-6 GHz data connection
                                                                                                         Successful multi-band 5G NR                            5G NR interoperability testing preparing           NR networks
                                                                                                         interoperability testing                               for the Chinese mass market
day in October 2015                                                                                                                                                                                                and devices




       Driving the 5G ecosystem towards 2019 launches in collaboration with
       40+ global mobile network operators and 40+ device manufacturers
                                                                                                                                                                                                                               54
                                                               Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 56 of 66



Commercializing mmWave
in a smartphone form factor                                                                                                                                9.5 mm




                                                                                                                                                           160 mm




                                                                                                                                          73.8 mm


 mmWave (60 GHz)                                                Qualcomm®                                                 Qualcomm®     5G NR mmWave
 viability in handset                                         5G NR mmWave                                               5G NR mobile     Qualcomm®
     form factor                                                 prototype                                                test device   Reference Design
           11ad in Asus
           Zenfone 4 Pro

Qualcomm Reference Design and Qualcomm Snapdragon are products of Qualcomm Technologies, Inc. and/or its subsidiaries.                                              55
                                                                       Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 57 of 66




                         Qualcomm® Snapdragon™




     5G Modem family
     World’s first announced
     5G NR multimode modems
                 5G NR standards compliant

                 Sub-6 + mmWave

                 Premium-tier
                 smartphones in 2019


Qualcomm Snapdragon is a product of Qualcomm Technologies, Inc. and/or its subsidiaries.                                                  56
                                                                 Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 58 of 66


Multi-Gigabit over                                                         5G NR Interoperability and                             Providing Qualcomm Reference
mmWave on working                                                          field trials using form factor                         Design to accelerate
Snapdragon X50 silicon                                                     mobile test device                                     commercial devices

                                                                                              First 5G NR       First 5G NR
                                                                                              mmWave            Sub 6 GHz
                                                                                              over-the-air      over-the-air
                                                                                              data call, with   data call, with
                                                                                              Ericsson          Ericsson




          Oct 2017                       Feb 2018                                   2H 2018   Sep 2018          Oct 2018          1H 2019



Qualcomm Snapdragon is a product of Qualcomm Technologies, Inc. and/or its subsidiaries.




                                                                        World’s first 5G NR modem-RF system
                                                                                  5G NR standards                  Sub-6 +              Premium-tier
                                                                                  compliant                        mmWave               smartphones in 2019
                                                                                                                                                                 57
                                                                  Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 59 of 66



Milestones achieved in 2019
                     Feb 2019                          Feb 2019                                               May 2019                                     July 2019                                Sept 2019
                     Built an end-to-end 5G NR         Introduced industry’s first                            Qualcomm and                                 Introduced end-to-end over-              Successful 5G data
                     massive MIMO over-the-air         mobile platform with                                   Lenovo unveil world’s                        the-air 5G mmWave test                   connection in
                     test network                      integrated 5G                                          first 5G PC                                  network in Europe                        standalone mode




Feb 2019                             Feb 2019                                             April 2019                                  July 2019                                          Aug 2019
Demonstrated 5G NR mmWave            Unveiled world’s most advanced                       Qualcomm and Swisscom bring 5G              World’s first low-band 5G                          Enabled Europe’s first 5G
technologies on over-the-air test    commercial multimode 5G modem                        to Europe with the first-announced          data session on a                                  mmWave network in Moscow
networks supporting NSA mode                                                              commercial services                         commercial 5G modem
at 28 GHz

                                                                                                       Askey
                                                                                                       LG
                                                                                                       OPPO
                                                                                                       WNC


Qualcomm Snapdragon is a product of Qualcomm Technologies, Inc. and/or its subsidiaries                                                                                                                                  58
                                                             Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 60 of 66




Global operators
and OEMs using
Qualcomm®                                                                                                                       Vodafone
                                                                                                                                 Group

Snapdragon™ X50
5G NR modem
family for mobile
5G NR trials and
devices

Qualcomm Snapdragon is a product of Qualcomm Technologies,
Inc. and/or its subsidiaries.
                                                                Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 61 of 66



Qualcomm® QTM052
5G mmWave
antenna module
Rapid miniaturization of mmWave modules to
bring 5G smartphones to the World in 2019




                                  July 2018                           October 2018




                                                                                                                  Qualcomm® 5G NR reference
                                                                                                                  design (partially assembled state)
Qualcomm QTM052 is a product of Qualcomm Technologies, Inc. and/or its subsidiaries.
Qualcomm 5G NR Reference Design is a program of Qualcomm Technologies, Inc. and/or its subsidiaries.                                                   60
                Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 62 of 66




Driving 5G NR
evolution and
expansion
3GPP Release-16 and beyond




                                                                                   61
                              Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 63 of 66



                                                             Rel.15
                                                         eMBB expansion
                                                                                                   Industrial IoT
           Private networks
                                                                                                   with eURLLC




                                   Laptops                                         Automotive
                                                                                                           5G NR C-V2X,
     5G massive IoT
                                                                                                           smart transportation




                                             Driving the 5G
  5G broadcast
                                              expansion                                                     Future verticals,
                                                                                                            services, devices


                                                 Our technology inventions drove
                                                        the 5G foundation
mmWave evolution,                                                                                          Shared /
 indoor, enterprises                                                                                       unlicensed spectrum


                                Fixed wireless                                New device classes
                                   access                                      like tethered XR

      Sub-6 GHz evolution,                                                                         New device classes
             new use case                                                                          like boundless XR
                                                            Smartphones


                                                           Rel.16-17                                                              62
                           Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 64 of 66




                                                                                              Making 5G NR
                                                                                              a commercial reality
                                                                                              for 2019 eMBB
                                                                                              deployments




5G is the foundation to what’s next.                                                          Driving the expansion
                                                                                              of 5G NR ecosystem
We are the foundation to 5G.                                                                  and opportunity
Learn more at www.qualcomm.com / 5G




                                                                                                                 63
                  Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 65 of 66




                                                     www.qualcomm.com/wireless



                                                     www.qualcomm.com/news/onq
                                            BLOG




                                                     @qualcomm_tech

Questions?                                           http://www.youtube.com/playlist?list=PL8A
Connect with Us                                      D95E4F585237C1&feature=plcp


                                                     http://www.slideshare.net/qualcommwirelessevolution



                                                                                                       64
                                                            Case 6:20-cv-00958-ADA Document 1-5 Filed 10/14/20 Page 66 of 66




Thank you!
Follow us on:
For more information, visit us at:
www.qualcomm.com & www.qualcomm.com/blog




Nothing in these materials is an offer to sell any of the    References in this presentation to “Qualcomm” may mean Qualcomm
components or devices referenced herein.                     Incorporated, Qualcomm Technologies, Inc., and/or other subsidiaries
                                                             or business units within the Qualcomm corporate structure, as
©2018-2019 Qualcomm Technologies, Inc. and/or its affiliated
                                                             applicable. Qualcomm Incorporated includes Qualcomm’s licensing
companies. All Rights Reserved.
                                                             business, QTL, and the vast majority of its patent portfolio. Qualcomm
Qualcomm and Snapdragon are trademarks of Qualcomm           Technologies, Inc., a wholly-owned subsidiary of Qualcomm
Incorporated, registered in the United States and other      Incorporated, operates, along with its subsidiaries, substantially all of
countries. Other products and brand names may be             Qualcomm’s engineering, research and development functions, and
trademarks or registered trademarks of their respective      substantially all of its product and services businesses, including its
owners.                                                      semiconductor business, QCT.
